Title: To Thomas Jefferson from Horatio Gates, 3 October 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsborough 3d October 1780.

I have the honor to inclose to Your Excellency Three Letters from Generals Sumner and Davidson, Commanding the No. Carolina Militia to the Westward. Contrary to my Express Orders Colo. Polk Commissary at Charlotte, collected 1500 or 2000 Bushels of Grain to his Mill there—a Bait I knew the Enemy would catch at, and repeatedly cautioned him against it, directing him never to have more than two Days Allowance for the Troops there, and in the Vicinity, and to have no fix’d Magazine, but collect his Grain at different Farms, West East and North, at Twenty Miles Distance from Charlotte, the Common Centre; but the Blow is now hit, and we must act for the best in the Present Circumstances. Genl. Smallwood and Colonel Morgan will march this Day, with two Hundred Continental Light Infantry to the Ford upon the Yadkin, to form a strong Camp there; and by skirmishing with the Light Troops to be put under Col: Morgan, circumscribe the Enemy’s Lines, and protect the surrounding Country. Should the  Enemy Advance in Force from Charlotte, and endeavor to pass the Ford upon the Yadkin, I shall march with all the Troops I can collect to sustain Genl. Smallwood. I expect all of the Continental Cavalry, and Major Nelson’s Corps fitt for Service, will be here in to or three Days, they will march directly from hence to the Yadkin. I cannot think Ld. Cornwallis will march further from Chas. Town, unless he is confident that Town, and his communication therewith, will be secured, by Reinforcements from Sir Hy. Clinton. This is a Bon Momment, for a Squadron of our Allies, to make their Appearance at Chas. Town. In that Case, I think it would be easy to carry the place, before The Earl could arrive to save it. But without a naval Armament, nothing can be done there. As Things stand at Present I must request your Excellency to press forward to Hillsborough the Supplies of Men, Provisions Carriages and Stores, so necessary, and so very much in request here. I am &c.,

HG

